Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered February 27, 1997, upon a verdict convicting defendant of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree.
Convicted after a trial of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, defendant was sentenced to a prison term of 8V3 to 25 years and a concurrent sentence of one year, respectively. We reject defendant’s contention that imposing the most severe sentence possible for selling a relatively small quantity of cocaine is harsh and excessive (see, e.g., People v Charron, 198 AD2d 722, 723, lv denied 83 NY2d 803). In imposing the sentence, the record demonstrates that County Court appropriately considered evidence tending to establish defendant’s involvement in drug trafficking as well as defendant’s failure to accept responsibility for his actions and his lack of remorse. Notwithstanding the fact that the sentence imposed was much more severe than that offered to defendant in a proposed pretrial plea agreement, defendant’s contention that the sentence imposed was in retaliation for exercising his right to trial is not supported by the record (see, e.g., People v Simon, 180 AD2d 866, lv denied 80 NY2d 838). Finally, because defendant was convicted after a trial upon legally sufficient evidence, he is precluded from challenging the sufficiency of the evidence before the Grand Jury (see, People v Carey, 241 AD2d 748, 751, lv denied 90 NY2d 1010; People v Schulze, 224 AD2d 729, lv denied 88 NY2d 853).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.